DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-9 in the reply filed on 07/09/2021 is acknowledged.  The traversal is on the grounds that the restriction only provides rational for restriction between Group III, claims 16-20 and the remainder of the claims but fails to provide rational for the restriction between Group I, claims 1-9 and group II, claims 10-15.  This is not found persuasive because rational was set forth, as applicant points out, between groups III, I, and II in paragraph 2 (page 2) of in the restriction sent 05/25/2021, and also, in paragraph 3 (top of page 3) between groups I and II as combination / subcombination. No other substantive arguments are found in the response. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Maloney et al. (US Patent No. 4,762,495).
In Reference to Claims 1 and 5-7 
 	(Claim 1) A model of an anatomical structure, the model including: (a) a first component comprising a first part of the anatomical structure and defining a first component opening (item 23 and it’s opening, fig. 3); (b) a second component comprising a second part of the anatomical structure and defining a second component opening (item 5 and it’s opening, fig. 3), the second component adapted to be placed in an assembled position with the first component in which the second component opening at least partially aligns with the first component opening to define an insert receiving passage between the first component and the second component (fig. 4, at items 14 and 43, fig’s 3 and 4); (c) an insert (item 21, fig’s 3 and 4; also/alternately item 17, fig’s 3 and 4) including an insert peripheral edge structure extending around a periphery of the insert (edges / rim of item 21, fig’s 1, 3, and 4; also/alternately item 37, fig. 3), the insert being adapted to be received in an operating position at least partially covering the insert receiving passage between the first component and the second component (fig. 4); and (d) a connector arrangement for detachably connecting the first component and the second component in the assembled position with the insert in the operating position (mating ridge and groove of items 23 and 5, unlabeled, fig’s 3 and 4);
(Claim 5) further including: (a) a first rim structure extending around the periphery of the first component opening (item 43, fig. 3); (b) a second rim structure extending around the periphery of the second component (item 14, fig. 3); and (c) wherein the insert peripheral edge structure is received in the operating position by being captured between the first rim structure and the second rim structure (fig’s 3 and 4);

(Claim 7) wherein: (a) the insert defines a peripheral wall having a wall thickness approximately matching a thickness of the insert receiving passage around a periphery of the insert receiving passage when the insert is received in the operating position (fig. 4); and (b) the insert peripheral edge structure comprises a tab extending from the peripheral wall (endmost portions of items 37 and 21, fig’s 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney.
In Reference to Claim 6
 	The examiner believes that, broadly interpreted, the insert of Maloney is intended to be a material that is softer than the rim structures, as discussed above, meeting these limitations. However, in the alternate view that this limitation is not explicit in Maloney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected materials with the relative hardness’s claimed merely as a matter of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Merely claiming specific or particular known materials that would be suitable for assembly in an anatomical model is an obvious matter of engineering design choice and not a patentable advance. This is further evidenced by the fact that Maloney teaches several different types of materials which may suitably be used as desired that closely mimic the tissue being modeled (See column 5 lines 30-46 and column 6 lines 13-26). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Itagaki (US PGPub. No. 2017/0256183 A1).
In Reference to Claims 8-9
	Maloney teaches all of claim 1 as discussed above. 
Maloney fails to teach the features of claims 8 and 9. 
Itagaki teaches (Claim 8) wherein the connector arrangement includes: (a) three or more first side connecting magnets mounted on [a] first component in a spaced apart relationship about [a] first component opening (first set of magnets 306 on item 302, fig’s 3 and 4); and (b) three or more second side connecting magnets mounted on [a] second component in a spaced apart relationship about [a] second component opening (second set of magnets 306 on item 304, fig’s 3 and 4), each second side connecting magnet being mounted to align with a respective one of the first side connecting magnets in an attracting orientation when the first component and second component are in the assembled position (fig’s 3 and 5);

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the anatomical modeling device of Maloney with the feature of mating magnetic connectors as taught by the anatomical modeling device of Itagaki for the purpose of more securely connecting parts of the anatomical model preventing separation and rotation as taught by Itagaki (paragraphs 0020 and 0021), making the device more reliable as well as easier to assemble and disassemble as taught by Itagaki (paragraph 0005), making the device easier to use and more attractive to the users. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711